 

 

 

 

 

 

 

 

;.usi)js-SDNY'
DOCUMENT
UNITED sTATES DISTRICT coURT ELEC[°RONICALL¥FILED
SOUTHERN DISTRICT oF NEW YoRK `DUC*
ANIK ROY, -D§T§ FfL§D. MLB__- 1
Petitioner, 18- -cv-3105 (JGK)

_against_ OPINION AND ORDER

 

UNITED STATES OF AMERICA,

Respondent.

 

 

JOHN G. KOELTL, United States District Judge:

On Octoher 19, 2017, the petitioner, Anik Roy, pleaded
guilty pursuant to a plea agreement to Counts l and ll of an
indictment. Count l charged the petitioner with conspiracy in
violation of 18 U.S.C. § 3?1 to violate 18 U.S.C. § 641; Count
ll charged the petitioner with the substantive offense of theft
of Government funds, in violation of 18 U.S.C. §§ 641 and 2. By
pleading guilty pursuant to the plea agreement, the petitioner
avoided pleading guilty to Count lll of the indictment, which
charged him with aggravated identity theft, in violation of 18
U.S.C. §§ 1028A(a)(l), iOZQ(b)(Z), and 2, a charge that was
dismissed at sentencing. n

On February 26, 2018, this Court sentenced the petitioner
primarily to a term of six months’ imprisonment and a three~year
term of supervised release with a condition of six months’ home
confinement on Count l and II, to run concurrently. As a result

of his conviction and sentence, the petitioner, a noncitizen, is

 

 

subject to mandatory removal under 8 U.S.C. § 1227{a){2)(A){iii)
for committing aggravated felonies.

The petitioner timely filed a habeas petition under 28
U.S.C. § 2255, seeking to set aside his conviction and sentence
on grounds of alleged ineffective assistance of counsel. For the
reasons explained below, the petition is granted in part.

I .

The petitioner entered the United States from Bangladesh
sometime in late 2007 or 2008 with a diversity visa. Pet. Ex. E
at LL 50, 52. In December 2016, the petitioner was charged in
the three-count indictment described above. Pet. Ex. B. The
charges related to a scheme carried out from September 2011 to
March 2015 whereby the petitioner and a co-defendant filed false
tax returns and obtained refund checks to which they were not
entitled. Pet. at 1.

The petitioner was represented by experienced defense
counsel throughout his criminal proceeding. Ultimately, the
petitioner agreed to plead guilty to Counts 1 and ll and
stipulated that the Government’s loss was at least $95,000. Pet.
at 5. The petitioner was sentenced principally to a term of six
months’ imprisonment to be followed by three years of supervised
release with a condition of six months’ home confinement on each

count, with the sentences on each count to run concurrently. The

petitioner was also ordered to pay restitution in the amount of
$114,669.45 to the lnternal Revenue Service. Pet. Ex. G at 19.

Represented by new counsel, the petitioner filed this 28
U.S.C. § 2255 petition, arguing that trial counsel rendered
ineffective assistance by failing to: {1) explain adequately the
immigration consequences of his conviction,r resulting in the
petitioner unknowingly and involuntarily entering his plea of
guilty; (2) seek a plea to a nonaggravated felony; (3) advise
the Court, for sentencing purposes, of the petitioner's
presumptively mandatory removal; and (4) ask for a sentence of
one day less than a year so that the petitioner's offenses of
conviction would not be classified as aggravated felonies. This
Court held an evidentiary hearing on September 20, 2018, at
which trial counsel, an immigration lawyer who was consulted by
trial counsel,r and the petitioner all testified. Having reviewed
the evidence and assessed the credibility of the witnesses, the
Court makes the following findings of fact and reaches the
following conclusions of law.

Trial counsel, assisted by an associate and an intern in
his office, researched the immigration consequences facing the
petitioner. Hearing Tr. at 33-34. He also consulted a member of
the lmmigrant Defense Project and immigration counsel. §d; at
22#24. Trial counsel determined that Counts 1 and ll were most

likely aggravated felonies, and that the petitioner would be

removable if he pleaded guilty to those Counts. 1§; at 36»37,
66»67. The Government also believed that Counts 1 and 11 were
aggravated felonies. Trial Counsel Decl. § 14.

Trial counsel testified credibly that he explained to the
petitioner the immigration consequences of pleading guilty to
these counts. Hearing Tr. at 66-6?. But the petitioner was
uninterested in going to trial after trial counsel told the
petitioner that the Government had a strong case against him.
1§; at 67, 102-03. According to trial counsel, the petitioner
was concerned primarily with resolving his case in a way
involving as little prison time as possible; the petitioner
expressed repeatedly that he wished to avoid incarceration. 1§;
at 51~52. Trial counsel therefore negotiated a plea of guilty to
Counts 1 and 11 and dismissal of Count 111, which carried a two-
year mandatory minimum sentence. 1§; at 72.

The plea agreement signed by the petitioner stated that the
petitioner recognized that his plea and conviction made it “very
likely that his deportation from the United States is
presumptively mandatory and that,r at a minimum, he is at risk of
being deported or suffering other adverse immigration
consequences.” Pet. Ex. C at 5. The plea agreement also
acknowledged that the petitioner discussed the possible

immigration consequences of his plea with counsel and that the

petitioner wished to plead guilty nonetheless. 1d. Moreover, at
the petitioner's plea hearing, the following colloquy occurred:
THE COURT: Do you . . . understand that if 1 accept
your guilty plea and adjudge you guilty, that

adjudication can be used to remove you from the United
States, what used to be called deportation?

THE DEFENDANT: 1 understand that.

THE COURT: You’ve spoken to your lawyer about the
immigration consequences of your plea; is that correct?

THE DEFENDANT: Yes, your Honor.
Pet. Ex. D at 19.

Trial Counsel wrote a sentencing memorandum to the Court
requesting that the petitioner receive only probation. Pet. Ex.
F at 2. The memorandum did not mention the petitioner’s
removability because trial counsel believed erroneously that the
Court could not consider removability when determining an
appropriate sentence. §ee_Trial Counsel Decl. at I 8. At the
petitioner’s sentencing hearing, trial counsel twice asked for
probation before the Court indicated its proposed sentence. Pet.
Ex. G at 3, 13. Trial counsel added the second time that “[the
petitioner] understands that this is an aggravated felony that
could result in his deportation.” 1d; at 13. After the Court
indicated its proposed sentence, trial counsel once more asked,
at the petitioner’s request, that the petitioner be sentenced

only to probation. 1d. at 20.

The petitioner contends that, despite the numerous
occasions where immigration consequences were acknowledged, he
was unaware throughout his criminal proceeding of the
immigration consequences he faced. He testified that he believed
that he “might get into [a] little trouble with immigration” but
that he would not face presumptively mandatory deportation. §ee
Hearing Tr. at 88, 98-99. The petitioner stated that his trial
counsel did not “even discuss the immigration with [him] that
much,” and the petitioner stated that he took the warnings in
the plea agreement “to mean that [he] wouldn't have any problem
with deportation.” 1d; at 98-99. This testimony was not
credible. The petitioner also claimed that, although he is
afraid of prison, he would have pleaded guilty to Count 111,
which carried a twowyear mandatory minimum sentence, if he knew
that it would have reduced his risk of deportation » even if it
were possible that he would still be deported after that twow
year term of imprisonment. §§; at 93, 103-05. This testimony
also strained credulity.

Additionally, the petitioner testified that he fears
removal to Bangladesh, a Muslim country, because he believes he
will be persecuted as a Hindu. ;d; at 87. He also stated that he
has a significant other in the United States and that his entire

family has emigrated from Bangladesh to the United States,r

including his brother who, as a Hindu, sought asylum in the
United States. ld; at 78, 87, 88.
II.

Criminal defendants have a Sixth Amendment right to the
effective assistance of counsel during all critical stages of a
criminal proceeding, including sentencing. Janvier v. United
States,r 793 F.2d 449, 451 (2d Cir. 1986). To establish a claim
of ineffective assistance of counsel, the petitioner must show
both that: (l) his counsel's performance was deficient in that
it was objectively unreasonable under professional standards
prevailing at the time, and (2) his counsel’s deficient
performance was prejudicial to his case. §§e Strickland v.
Washington, 466 U.S. 668r 686 (1984); Bunkley v. Meachum, 68
F.Bd 1518r 1521 (2d Cir. 1995}.

To meet the first prong of the Strickland test, the
petitioner must establish that his counsel “made errors so
serious that counsel was not functioning as the ‘counsel’
guaranteed . . . by the Sixth Amendment.” Strickland, 466 U.S.
at 687. The petitioner bears the burden of proving “that
counsel's representation was unreasonable under prevailing
professional norms and that the challenged action was not sound
strategy.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986)

(citing Strickland, 466 U.S. at 688»89).

1n Padilla v. Kentucky, the Supreme Court held that “[t]he
weight of prevailing professional norms supports the view that
counsel must advise {a] client regarding the risk of
deportation.” 559 U.S. 356, 367 (2010). Prevailing professional
norms also suggest that counsel should seek a sentence that
mitigates the immigration consequences facing the client. §ee
Shu Feng Xia v. United States, No. l4cv10029, 2015 WL 4486233,
at *7~8 (S.D.N.Y. July 20, 2015}. Counsel’s duty to advise
properly and act in consideration of the immigration
consequences of a case varies with the complexity of the
immigration laws implicated. §§§ Padilla, 559 U.S. at 369. When
the laws are unclear,r counsel need only advise that pending
criminal charges “may carry a risk of adverse immigration
consequences.” 1d; “But when the deportation consequence is
truly clear,” counsel should advise accurately and act with due
regard to the immigration consequence. §ee i§;; Shu Feng Xia,
2015 WL 4486233 at *8.

To meet the second prong of the Strickland test, the
petitioner must show that “there is a reasonable probability
that, but for counsel's unprofessional errors, the result of the
proceeding would have been different. A reasonable probability
is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. ln the context of

sentencing, the petitioner must show that but for counsel's

8

ineffectiveness, there is a reasonable probability that the
sentence imposed would have been different. §ee United States v.
Workman, 110 F.Bd 915, 920 (2d Cir. 1997); see also Herrera~
Gomez v. United States,r No. 05cr495, 2009 WL 4279439, at *5
(S.D.N.Y. Dec. 1, 2009). And in the context of a guilty plea
that a petitioner seeks to vacate, the petitioner must show that
there is a reasonable probability that, but for the challenged
ineffective assistance, he would not have pleaded guilty and
would have insisted on going to trial. United States v. Couto,
311 F.Bd 179, 187 (2d Cir. 2002), abrogated on other grounds by
Paaiiia, 559 U.s. 256.

III.

The petitioner raises a series of claims of ineffective
assistance of counsel concerning his trial counsel's
representation of him in connection with his plea and in
connection with his sentencing.

A.

The petitioner first argues that trial counsel was
ineffective in explaining the immigration consequences of
pleading guilty to Counts 1 and 11. Due to this alleged
deficiency, the petitioner claims that he was unaware that his
plea would subject him to mandatory removal. Had the petitioner
known the immigration consequences, he argues, he would not have

pleaded guilty to Counts 1 and 11. Thus, the petitioner contends

that trial counsel’s ineffectiveness caused him to enter into
his plea agreement unknowingly and involuntarily.

Contrary to the petitioner's assertions, the record shows
that the petitioner was aware of the immigration consequences of
his guilty plea; the petitioner’s testimony to the contrary is
not credible. Trial counsel credibly testified that he
researched extensively the immigration consequences of the
petitioner’s case, determined that the petitioner was alleged to
have committed aggravated felonies, and then explained to the
petitioner that he likely faced deportation. Moreover, the plea
agreement stated that, by pleading guilty, the petitioner would
likely face presumptively mandatory deportation. Pet. Ex. C at
5. The petitioner read the agreement, Hearing Tr. at 96, and
trial counsel credibly testified that he told the petitioner
that signing the plea agreement would subject the petitioner to
removal, id; at 66-67.

Moreover, at the plea hearing, the Court confirmed that the
petitioner understood that his conviction “[could] be used to
remove” him from the United States,r and that the petitioner
spoke with his trial counsel about the immigration consequences
of his plea. Pet. Ex. D at 19. And at the petitioner's
sentencing,r trial counsel stated that “[the petitioner]
understands that this is an aggravated felony that could result

in his deportation.” Pet. Ex. G at 13.

10

ln short,r the evidence does not reasonably support the
petitioner’s claim that he was unaware of the immigration
consequences of his plea. Trial counsel was effective in
relaying the immigration consequences, and the petitioner's
alleged lack of knowledge is not credible. The petitioner has
failed to demonstrate that he was afforded ineffective
assistance of counsel in connection with his guilty plea.

Moreover, the petitioner has failed to show prejudice from
any advice he received from his trial counsel because he has
failed to show that there is any additional advice he should
have been given that would have caused him to reject the plea
offer by the Government and take his chances at a trial on all
three counts of the indictment, including the charge of
aggravated identity theft that would have subjected him to a
two-year mandatory minimum term of imprisonment. Trial counsel
informed the petitioner that the Government had a strong case
against him, and the petitioner said that he did not wish to go
to trial. A trial could have led to the petitioner's being
convicted on all Counts and sentenced to at least two years of
imprisonment. Thus, forgoing a plea in favor of trial would have
been contrary to the petitioner’s primary goal of avoiding
prison time. Because the petitioner would not have, but for the

alleged ineffective assistance, insisted on going to trial, he

ll

did not suffer prejudice under Strickland. §ee qu§g, 311 F.Bd
at 187.
B.

The petitioner next contends that trial counsel rendered
ineffective assistance by securing a plea that subjected him to
mandatory removal. The petitioner claims that if he had pleaded
guilty to Count 111 - which involved conduct occurring in March
2015, Pet. Ex. C at 3-4 - and paid restitution, he would not be
mandatorily removable under 8 U.S.C. § 1227(a)(2}(A)(iii) for
_having committed an aggravated felony, nor removable under 8
U.S.C. § l227(a)(2)(A)(i) for having committed a crime of moral
turpitude within five years of entering the United States. Thus,
the petitioner contends that trial counsel should have secured a
plea to Count 111 rather than to Counts 1 and 11.

However, Count 111 carried a two-year mandatory minimum
sentence. The petitioner stressed throughout his criminal
proceeding that he wanted his case to be resolved in a way that
minimized the chance or amount of incarceration. Given the
petitioner's desire to avoid prison, trial counsel did not seek
a plea agreement to Count 111, which would have guaranteed the
petitioner at least two years of imprisonment; trial counsel
instead sought a disposition that would minimize the
petitioner's time of imprisonment. 1ndeed, after the petitioner

pleaded guilty to Counts 1 and 11, trial counsel requested in a

12

sentencing memorandum - and three times at sentencing - that the
petitioner be sentenced only to probation. As a result of his
guilty plea, the petitioner received a sentence principally of
six months' imprisonment and three years of supervised release
that included six months of home confinement, as opposed to the
two-year minimum sentence attached to Count 111.

1t is clear that the petitioner - who was informed of the
immigration consequences facing him - was concerned primarily
with avoiding time in prison, not avoiding deportation. Trial
counsel was therefore effective; he sought and obtained a
disposition in line with the petitioner's desire to minimize
incarceration.

C.

Thirdr the petitioner contends that trial counsel was
ineffective in failing to mention in his sentencing memorandum
that the petitioner faced mandatory removal from the United
States. Trial counsel had included that fact in a draft of the
sentencing memorandum but removed it based upon his belief that
the Court could not consider that consequence for sentencing
purposes. Trial Counsel Decl. at I 8. However, the petitioner
points out that in United States v. Thavaraja, the Second
Circuit Court of Appeals held, “1n determining what sentence is
‘sufficient, but not greater than necessary,' to serve the needs

of justice, 18 U.S.C. § 3553(a), a district court may take into

13

account the uncertainties presented by the prospect of removal
proceedings and the impact deportation will have on the
defendant and his family.” 740 F.Bd 253, 262-63 (2d Cir. 2014).
The petitioner therefore contends that trial counsel's
sentencing memorandum failed to bring a legitimate concern to
the Court’s attention, thereby prejudicing the petitioner.

However, this Court was certainly aware of the petitioner's
noncitizen status and of the potential immigration consequences
he faced. lndeed, they were stated in his plea agreement and
acknowledged at his plea hearing. See Pet. Ex. C at 5, Ex. D at
19. Moreover, trial counsel stated at sentencing that the
petitioner's offenses were aggravated felonies that could
subject him to removal. Pet. Ex. G at 13. Therefore, the
petitioner has failed to establish the second prong for a
violation of Strickland. The petitioner has failed to show that
he was prejudiced in any way by trial counsel’s failure to
include an argument based on immigration consequences in his
sentencing memorandum.

D .

Finally, the petitioner argues that trial counsel rendered
ineffective assistance by not advising the Court of the
immigration consequences attached to a sentence of six months'
imprisonment and six months’ home confinement as part of a term

of supervised release and by failing to ask the Court to remove

14

one day from the petitioner's term of home confinement. Had
trial counsel done so, the petitioner contends, the petitioner's
crimes would not have been classified as aggravated felonies and
he would not be subject to mandatory removal. This argument
depends on a reading of the immigration statutes that has not
yet been resolved in this Circuit.

Committing an aggravated felony, defined in 8 U.S.C.
§ 1101(a)(43), subjects a noncitizen to mandatory deportation
under 8 U.S.C. § 1227(a)(2)(A)(iii). A noncitizen who commits an
aggravated felony is also precluded from seeking certain forms
of discretionary relief from removal, including asylum,r
application or reapplication for a visa or for an adjustment of
status, and cancellation of removal. 8 U.S.C.
§§ 1158(b)(2)(A)(ii), (B)(i]; 1182(h)(2); 1229b(a)(3),
(b)(l}(C); Moncrieffe v. Holder, 569 U.S. 184, 187 (2013).

The petitioner pleaded guilty to conspiring in violation of
18 U.S.C. § 371 to commit theft of Government funds in violation
of 18 U.S.C. § 641,r and the substantive offense of theft of
Government funds in violation of 18 U.S.C. § 641. Trial counsel
believed that these offenses were aggravated felonies under 8
U.S.C. § 1101(a)(43)(M) as offenses involving fraud or deceit in

which the loss to the Government exceeded $10,000. However, the

15

petitioner argues that under the categorical approach,1 his
offenses are theft offenses. A theft offense is an aggravated
felony only if the term of imprisonment for the offense is at
least one year.2 8 U.S.C. § 1101(a)(43}(G). Hence, the petitioner
claims that had trial counsel asked the Court to remove one day
from the petitioner's sentence, and had the Court done so, the
petitioner's theft offenses would not constitute aggravated
felonies.

The Government responds that, if the petitioner's offenses
were theft offenses, a sentence of one less day would not affect
the immigration consequences facing the petitioner. The crimes
to which the petitioner pleaded guilty were “crimes of moral
turpitude” occurring within five years of the petitioner's entry
into the United States,r subjecting him to removal under 8 U.S.C.

§ 1227(a)(2)(A)(i)-(ii).3 Therefore, the Government contends that

l__l_i__ii___i____i____

1 See, e.g., Mathis v. United States, 136 S. Ct. 2243 (2016); Mellouli
v. Lynch, 135 S. Ct. 1980 (2015); Descamps v. United States, 570 U.S. 254

li_i,_i__i__i_,i_i,_i_,i_

(2013); Moncrieffe, 569 U.S. 184.

2 The Government argues that the petitioner's sentence might not be one
year for purposes of 8 U.S.C. § 1101(a)(43)(G) because six months of it is to
be served in home confinement, not in prison. But the petitioner cites out-
of-circuit cases indicating that home confinement is treated as part of the
total sentence of imprisonment for purposes of § llOl(a)(43), and the
Government provides no cases or argument to the contrary. See, e.g., Herrera
v. U.S. Attorney. Gen., 811 F.Bd 1298, 1300-01 (llth Cir. 2016) (house arrest
is a term of imprisonment); llchuk v. Attorney Gen. of U.S., 434 F.3d 618,
623 (3d Cir. 2006) (same).

3 For this reason, the petitioner also argues that trial counsel was
ineffective in failing to seek a plea whereby the petitioner pleaded guilty
to Counts 1 and 11 but allocuted to criminal conduct occurring only more than
five years after the petitioner entered the United States. But the petitioner
provides no evidence that the Government would have agreed to such a plea.
Moreover, when determining whether crimes of moral turpitude occurred within

16

the petitioner could not have experienced prejudice under
Strickland because,r had trial counsel obtained a sentence of
under one year, the petitioner would still be removable; whether
he pleaded guilty to aggravated felonies does not affect his
removability.4

1.

The first issue is whether trial counsel’s failure to ask
the Court to reduce the petitioner's sentence by one day
constitutes deficient performance under the first prong of the
Strickland analysis.

The classification of the petitioner's offenses for
immigration purposes is unclear. Neither the Board of
lmmigration Appeals (“BIAV) nor the Second Circuit Court of
Appeals has resolved whether - or under what circumstances - a
violation of 18 U.S.C. § 641 is a fraud offense under 8 U.S.C.
§ 1101(a)(43}(M}, a theft offense under § 1101(a){43)(G), or
both. 1n non-precedential opinions, the BIA has considered

whether a violation of 18 U.S.C. § 641 was a fraud offense or a

__H__i__i__i__i__i__i__._

five years of entry, immigration courts look to the entire record, not only
the allocution. §§§ 1n Re Truong, 22 1. & N. Dec. 1090, 1093 (1999). The
indictment, which an immigration court can consult as part of the record of
conviction, ;§;, includes criminal conduct occurring within five years of the
petitioner's entry into the United States. The petitioner therefore cannot

prove that this alleged failure of trial counsel caused him prejudice.

4 The Government does note that a noncitizen who is deportable for
crimes involving moral turpitude, but not for aggravated felonies, “may be
able to seek a discretionary waiver on a new adjustment of status with a
sponsoring relative under 8 U.S.C. § 1182(h).” Opp’n at 10 (internal
quotation marks omitted).

17

theft offense. §e§ 1n Re: Beverly Evadne Bent A.K.A. Beverly
Benford A.K.A. Beverly Bent, AXXX XXl 783, 2017 WL 2376474, at
*5-6 (BlA Apr. 21, 2017) (conviction under § 641 determined to
be a crime of theft and not fraud); 1n Re: Daniele Pazi-Alvarez
A.K.A. Daniele Pazi Alvarengar AXXX XXO 423, 2016 WL 8468265, at
*3 (BlA Dec. 12, 2016) {same); 1n Re: Thompson, Abiodun Oduntan,
AXX-XX5-871, 2003 WL 23508530, at *2 (BlA Dec. 30, 2003) (per
curiam) (conviction under § 641 determined to be a crime of
fraud). Applying the related immigration laws and precedents in
an attempt to resolve this question does not yield a “truly
clear” answer. §§§ Padilla, 559 U.S. at 369.

While trial counsel believed that the offenses of
conviction were fraud offenses, §§e_Hearing Tr. at 36, it should
have been plain to trial counsel that the petitioner's offenses
might have been theft offenses, and not fraud offenses. 1n
describing its elements, 18 U.S.C. § 641 sets forth a series of
terms synonymous with theft: “Whoever embezzles, steals,
purloins, or knowingly converts to his use or the use of another

[a] thing of value of the United States . . . [s]hall be
fined under this title or imprisoned not more than ten years, or
both.” (Emphasis added). Additionally, the indictment charged
the petitioner with §conspiring to §§§§l government funds,” and

“theft of government funds.” Pet. Ex. C at 1 (emphasis added).

18

The various terms in the statute do not require fraud or deceit,
although they do not preclude that fraud or deceit was involved.

1n Shu Feng Xia v. United States, 2015 WL 4486233, a court
in this District addressed a situation where the petitioner's
trial counsel believed the petitioner faced mandatory
deportation for committing immigration document fraud,r in
violation of 18 U.S.C. § 1546(a). l§; at *1, *3. Based on this
belief, trial counsel’s “primary objective . . . [was] a
sentence without imprisonment and thus the issue of the
difference between a prison sentence of less or more than a year
was never discussed prior to sentencing.” 1§; at *3 (alteration
in original) (internal quotation marks omitted). Therefore, when
the petitioner was sentenced to a year and a day of

incarceration, trial counsel did not ask for a reduction. See

id.

 

However, under 8 U.S.C. § 1101(a}(43)(P}, immigration
document fraud is an aggravated felony only if it results in a
sentence of one year or more. Thus, whether the Shu Eeng Xia
petitioner was automatically removable as an alien convicted of
an aggravated felony hinged on the length of his sentence. 2015
WL 4486233 at *6. The court held that, because the immigration
laws clearly indicated that a sentence of one year or more would

subject the petitioner to mandatory deportation, trial counsel's

19

failure to alert the court to this fact constituted ineffective
assistance. 1§; at *6, *8, *10.

Here, the significance of a sentence below one year is not
as clear as in Shu Feng Xia. 1mmigration document fraud
violations under 18 U.S.C. § l546(a) are expressly covered by 8
U;S.C. § 110l(a)(43}(P). And § 1101(a)(43)(P) explicitly
provides that such offenses are aggravated felonies only if they
result in a sentence of one year or more. However, neither 8
U.S.C. § 1101(a)(43){G) (theft) nor § 1101(a)(43)(M) (fraud)
expressly covers 18 U.S.C. § 641 violations. And the length of
the petitioner's sentence dictates whether he is mandatorily
deportable only if his offenses are theft offenses, and not
fraud offenses.

Nonetheless, the possibility that the petitioner's offenses
were theft offenses and not fraud offenses was sufficiently
clear. The circumstances in this case are not so distinguishable
from those in Shu Feng Xia as to compel a different result.
Effective counsel would have accounted for the possibility that
the petitioner's offenses might be theft offenses, advised the
Court that the petitioner could be mandatorily deportable if
given a one-year sentence, and asked the Court for a one-day
reduction in the petitioner's home confinement. Trial counsel

was therefore deficient under Strickland’s first prong.

20

2.

With respect to Strickland’s prejudice prong, the
petitioner acknowledges that, were he given a reduced sentence,
there is still the possibility that he would be deportable for
having committed crimes of moral turpitude within five years of
his entry. But the petitioner argues that his deportation would
not be mandatory for having been convicted of aggravated
felonies. He would therefore be able to seek forms of
discretionary relief from removal that are unavailable to
noncitizens convicted of aggravated felonies, including asylum,
8 U.S.C. § 1158(b)(2)(B)(i); application or reapplication for a
visa or for an adjustment of status, § 1182(h){2); and
cancellation of removal, § l229b(a)(3).

The petitioner has established sufficient prejudice. 1f the
Court were apprised of the effects that a one-day shorter
sentence might have on the immigration consequences facing the
petitioner, it would have granted a request for a oneeday
reduction in the petitioner's sentence. Any reduction in time
incarcerated is significant for purposes of Strickland
prejudice. Lafler v. Cooper, 566 U.S. 156, 165 (2012) (“{A]ny
amount of additional jail time has Sixth Amendment
significance.” (alteration and internal quotation marks

omitted)); see Shu Feng Xia, 2015 WL 4486233 at *9.

21

The petitioner is also prejudiced by the potential
unavailability of the forms of discretionary relief noted above.
lt is not certain that the petitioner will be granted any of
these remedies; although, the prospect of faith-based
persecution in the petitioner's home country indicates that he
could potentially apply for such relief in good faith. Reducing
the petitioner's sentence by one day enhances the probability of
the petitioner's remaining in the United States with his family
and significant other, rather than being removed to Bangladesh
where he believes he will be persecuted. This is plainly
consequential. “Deportation is an integral part . . . of the
penalty that may be imposed on noncitizen defendants who plead
guilty to specified crimes.” Padilla, 559 U.S. at 364. And in
this case, there is at least a “reasonable probability,” §§§
Strickland, 466 U.S. at 694, that a one-day reduction in the
petitioner's sentence will affect the outcome of future
immigration proceedings that the petitioner may face.

* * *

1n sum, the petitioner has established that trial counsel
rendered ineffective assistance under Strickland by failing to
advise the Court of the impact of a one-day reduction in the
petitioner's sentence and by failing to request the reduction
accordingly. But for trial counsel's ineffectiveness, the

petitioner would have received a one-day shorter sentence and

22

might not be subject to mandatory removal. The petitioner was
therefore deprived of his Sixth Amendment right to the effective
assistance of counsel.

CONCLUS ION

The Court has considered all of the_arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the petitioner's motion pursuant to 28 U.S.C. § 2255 to
set aside, vacate,r or correct his judgment of conviction and
sentence is granted in part. The petitioner’s motion to vacate
his conviction is denied. The petitioner's motion to vacate or
correct his sentence is granted. The petitioner's sentence is
vacated and he will be resentenced.

The Clerk of Court is directed to enter judgment
accordingly in the petitioner's civil action, 18-cv-3105, and to
close that case. The Clerk is directed to reopen the
petitioner's criminal case, 16-cr-847. Unless the Court is
advised otherwise, Labe M. Richman will serve as the

petitioner's counsel for resentencing. The parties are directed

23

to confer and submit a proposed date for resentencing and a
schedule for any supplemental sentencing submissions.
SO ORDERED.

Dated: New York, New York /
November 13, 2018

  

;g; <;§%;;YZ§W

p€dpnohn G. Koeitl
Unit States District Judge

1 /
/"\\

 

24

